Citation Nr: 1434916	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of both upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The matter of the rating for depression has been raised, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2013). 

The issues of service connection for peripheral neuropathy of both upper and both lower extremities and for erectile dysfunction, and seeking a TDIU rating are REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDING OF FACT

During the April 2014 hearing before the undersigned, prior to the promulgation of a decision in the matter, the appellant stated that he wished to withdraw his appeal seeking service connection for PTSD; there is no question of fact or law in this matter remaining for the Board to consider.   
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to the issue of entitlement to service connection for PTSD; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

At the April 2014 hearing before the undersigned, the Veteran expressed his intent to withdraw the appeal seeking service connection for PTSD.  There remains no allegation of error of fact or law for appellate consideration remaining as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter. 


ORDER

The appeal seeking service connection for PTSD is dismissed.




REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities, as well as for erectile dysfunction.  During the hearing before the undersigned in April 2014, he testified he first experienced numbness and tingling in his hands and feet about seven years ago.  He stated testing was inconclusive and maintained his symptoms might be worse now.  He noted he is seen by a VA neurologist on a yearly basis.  He also testified that he initially had medication for erectile dysfunction prescribed about six or seven years prior by a private physician at Lutheran General Hospital.  

VA outpatient treatment records show the Veteran was seen in February 2006 with a report of burning feet for one year.  It was noted he was on long-term therapy with Dilantin, and was a borderline diabetic.  Following an electromyogram, it was indicated that the findings were consistent with a neurogenic injury affecting the sensory fibers of the right median and ulnar nerves.  He was seen in the neurology clinic in July 2007, and the assessment was that peripheral neuropathy possibly from diabetes, and that Dilantin might also be contributing.

On November 2006 VA examination, the Veteran reported he has difficulty maintaining an erection, and has been seen for this problem.

The most recent VA outpatient treatment records are from February 2013, and the Veteran states he was seen in a neurology clinic in the summer of 2013.  In addition, records from Lutheran General Hospital have not been secured for the record.  

Service connection has been established for depression, rated 30 percent; grand mal epilepsy, rated 10 percent; diabetes mellitus, rated 10 percent, and osteoporosis with compression fracture of T8, rated 10 percent.  The combined schedular rating is 50 percent (which does not satisfy the scheduler rating requirement for TDIU).  

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration to that issue must be deferred, pending resolution of the other claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for peripheral neuropathy of any upper and/or lower extremity, and/or for erectile dysfunction, and to submit authorizations for VA to secure records of all such evaluations and treatment from any (and all) private providers, to specifically include Lutheran General Hospital.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for a VA neurological examination of the Veteran to determine whether or not he has peripheral neuropathy of the upper and/or lower extremities and, if so, its etiology.  The entire record must be reviewed by the examiner and any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  (a) Does the Veteran have peripheral neuropathy of any upper or lower extremity? (b) Please identify the likely etiology for any peripheral neuropathy found.  Specifically, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated (the opinion must address the concept of aggravation) by/is a complication of the Veteran's service-connected diabetes mellitus.  

The examiner must include the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The AOJ should also arrange for the Veteran to be examined by a urologist to determine the likely etiology of his erectile dysfunction (for which he is treated with prescribed medication, as noted).  Specifically, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated (the opinion must address the concept of aggravation) by/is a complication of the his service-connected diabetes mellitus and/or PTSD.   

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

4.  The AOJ should then review the record and readjudicate the claims of service connection for peripheral neuropathy of the upper and lower extremities, and erectile dysfunction, and for a TDIU rating (in light of the determinations on the other issues remanded, and following any further development indicated).  If any of these claims remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


